IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                        DIVISION ONE

JACKSON MIKA,                            No. 69413-8-

             Respondent,

      v.

                                                                    Zo
                                                                          —I—1
GREG STEVENS, an individual,                                        m     _   O
                                                                          o-n
husband and wife, and their                                         c~>

                                                                              „3> —
community,                                                          CO    SiE-or"


             Appellant,
                                                                    o

                                                                     XT   O       --
JBC ENTERTAINMENT HOLDINGS,
INC., a corporation doing business
In the state of Washington; JBC OF
SEATTLE, WA, INC., a Washington
business, a subsidiary of JBC
Entertainment Holdings, Inc.;
GEMINI INVESTORS III, LP., an entity,
owner of JBC ENTERTAINMENT
HOLDINGS INC.; ALPHA CAPITAL
PARTNER, LTD., an entity, owner of
JBC ENTERTAINMENT HOLDINGS,
INC.; GAMEWORKS ENTERTAINMENT
LLC, a corporation doing business in
the state of Washington; MARQUIS
HOLMES, an individual, dba BOSS LIFE
ENTERTAINMENT, JANE DOE,
husband and wife, and their community;
TONY HUMPHREYS, an individual,           UNPUBLISHED OPINION
husband and wife, and their community,

             Defendants.                 FILED: December 23, 2013
       Verellen, J. — Jackson Mika filed a negligence action after suffering a gunshot

wound at Jillian's Billiards Club. Mika named Greg Stevens individually, as one of the

corporate officers of Jillian's parent company, JBC Entertainment Holdings, Inc. We

granted Stevens's motion for discretionary review of the trial court's denial of Stevens's

motion for summary judgment based on lack of personal jurisdiction. Because Mika has

not set forth prima facie evidence of either an act or transaction by Stevens within

Washington out of which his negligence claims arise, we reverse the trial court's

conclusion that it could exercise personal jurisdiction over Stevens.

                                            FACTS

       Jackson Mika suffered a gunshot wound on March 21, 2010 at Jillian's Billiards

Club in Seattle. Along with other defendants not involved in this appeal, Mika sued JBC

of Seattle, the entity that owned and operated Jillian's Billiards Club; JBC Entertainment

Holdings, Inc. (JBC Holdings); Gemini Investors and Alpha Capital Partners, Ltd, two of

the three owners of JBC Holdings; and Greg Stevens, the chief financial officer, chief

executive officer, and third owner of JBC Holdings. Mika alleged that Stevens

individually, along with the other corporate defendants, was negligent in failing to

provide appropriate security policies at Jillian's.

       a. Stevens's Motion for Summary Judgment Dismissal Based on Lack of
           Personal Jurisdiction


       On May 29, 2012, Stevens moved for summary judgment based on lack of

personal jurisdiction. In March 2010, the time of the accident at Jillian's, Stevens lived

in Kentucky, but he has since moved to Nevada. His declaration submitted in support of

his motion stated he never lived in Washington, never had an office or a mailing
No. 69413-8-1/3



address in Washington, and did not possess a bank account or any other personal or

real property in the state. He has traveled to Washington approximately six times in the

last decade.

       Stevens's declaration also stated that JBC of Seattle, not JBC Holdings, was

responsible for the control and operation of Jillian's. As the chief executive officer and

chief financial officer of JBC Holdings, Stevens was responsible for the company's

overall profitability, not the day-to-day operations of the subsidiary companies.1

Stevens had no hiring and firing authority for employees at subsidiary companies, nor

was he responsible for the policies and procedures in place at Jillian's. Nor was

Stevens involved in organizing or approving events at Jillian's. Tyler Warfield, the chief

operating officer of JBC Holdings, was responsible for day-to-day oversight of JBC's

subsidiaries, including Jillian's.

       Mika's opposition to Stevens's motion stated the court could exercise personal

jurisdiction over Stevens because he had a personal role in setting security for the event

at which Mika was injured. The court heard oral argument and denied Stevens's

motion.2 We granted Stevens's motion for discretionary review on February 22, 2013,
determining the trial court had committed probable error under RAP 2.3(b)(2).

       b. The Subsequent Sale of JBC of Seattle

       Before Stevens filed his motion for summary judgment, Mika had deposed

Stevens twice. At the second deposition, on December 20, 2011, Mika's counsel

       1JBC Holdings owns various restaurants and other entertainment venues around
the country.
       2The court's order denying Stevens's motion for summary judgment also stated
"the Defendant, Greg Stevens is subject to personal jurisdiction in this Court." Clerk's
Papers at 506.
No. 69413-8-1/4



questioned Stevens about the sale of JBC of Seattle to Gameworks, which closed on

October 14, 2011. Stevens testified that JBC Holdings was "Gemini's investment," but

that the sale "would not have happened without my saying, yeah, I agree this is

something that we should be doing."3 Mika's counsel did not ask follow-up questions to
determine whether Stevens was a co-owner of JBC Holdings.

      On January 17, 2013, Mika deposed Gemini's CR 30(b)(6) witness, Matthew

Keis. Keis testified that Gemini owned about 40 percent of JBC Holdings, that Stevens

owned about 49 percent, and Alpha Capital the remaining 11 percent. Keis further

testified that Stevens worked closely on the sale of JBC of Seattle and other properties

of JBC Holdings to Gameworks, and was responsible for negotiation of many of the

sale's terms. Stevens's name appears on the bill of sale of JBC of Seattle to

Gameworks.4 This transaction, evidence of which was not before this court when we

granted discretionary review, is the sole basis for Mika's argument in his response brief

that a Washington court may exercise personal jurisdiction over Stevens.

                                     DISCUSSION

      Washington courts may exercise either general or specific personal jurisdiction

over a nonresident defendant.5 A state court's assertion of general or specific


      3Clerk's Papers at 483.
      4We granted discretionary review on February 22, 2013. The deposition in
which Mika learned of Stevens's ownership interest took place on January 17, 2013,
just over a month before the order granting review. Stevens argues that Mika's raising
the issue of the sale and Stevens's ownership interest is, in essence, raising new
evidence on appeal. Mika did not file anything after January 17, 2013 in superior court
to request a continuance or leave to file an amended complaint, or to supplement the
record in this court pursuant to RAP 9.11.
       5 CTVC of Hawaii Co.. Ltd. v. Shinawatra, 82 Wn. App. 699, 708, 919 P.2d 1243
(1996).
No. 69413-8-1/5



jurisdiction over a foreign defendant is subject to review for compatibility with the

Fourteenth Amendment's due process clause.6 Under International Shoe Co. v. State
of Washington. Office of Unemployment Compensation and Placement, a party has the

burden of establishing certain minimum contacts between the defendant and

Washington such that the maintenance of the suit does not offend traditional notions of

fair play and substantial justice.7
       The requirements of International Shoe must be met as to each defendant over

whom a state court asserts jurisdiction.8 Where an individual who is also an officer ofa
corporation subject to Washington jurisdiction challenges the existence of personal

jurisdiction, courts must ensure that exercise of jurisdiction is based on sufficient

minimum contacts of the individual, notthe entity.9
       Where a dispute about personal jurisdiction is before the trial court in a summary

judgment motion, we apply traditional CR 56 de novo review.10 We consider the facts
and reasonable inferences to be drawn therefrom in the light most favorable to the




       6Goodyear Dunlop Tires Operations, S.A. v. Brown, _ U.S. _, 131 S. Ct. 2846,
2850, 180 L. Ed. 2d 796 (2011).
       7326 U.S. 310, 316, 66 S. Ct. 154, 90 L Ed. 95 (1945); see also Freestone
Capital Partners L.P. v. MKA Real Estate Opportunity Fund I. LLC, 155 Wn. App. 643,
654, 230 P.3d 625 (2010).
       8 Rush v. Savchuk, 444 U.S. 320, 332, 100 S. Ct. 571, 62 L Ed. 2d 516 (1980);
Huebnerv. Sales Promotion, Inc., 38 Wn. App. 66, 70-71, 684 P.2d 752 (1984).
       9See Huebner, 38 Wn. App. at 72-73.
       10 CTVC of Hawaii, 82 Wn. App. at 707-08.
No. 69413-8-1/6



nonmoving party.11 The plaintiff has the burden ofestablishing that jurisdiction exists
and need only establish a prima facie case.12
      General jurisdiction exists if a nonresident defendant is transacting substantial

and continuous business of such character as to give rise to a legal obligation,

regardless of whether the cause of action is related to the defendant's contacts with

Washington.13 The plaintiff must show that a defendant's activities constitute doing
business in the forum state.14 Mika has failed to set forth any evidence whatsoever that

Stevens engaged in substantial and continuous business in Washington. Stevens has

traveled to Washington approximately six times and has no other contacts with the

state. Because a Washington court may not exercise general personal jurisdiction over

Stevens, Mika must put forth prima facie evidence of specific jurisdiction via the long-

arm statute.


      A Washington court may exercise specific personal jurisdiction over a

nonresident defendant when the defendant's limited contacts give rise to the cause of

action.15 Washington's long-arm statute provides in part:
             (1) Any person, whether or not a citizen or resident of this state,
      who in person or through an agent does any of the acts in this section
      enumerated, thereby submits said person ... to the jurisdiction of the
      courts of this state as to any cause of action arising from the doing of any
       of said acts:



       11 ]dL at 708.
       12kL
       13 MBM Fisheries. Inc. v. Bollinger Mach. Shop & Shipyard, Inc., 60 Wn. App.
414, 418, 804 P.2d 627 (1991).
       14 Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 417-18, 104
S. Ct. 1868, 80 L. Ed. 2d 404 (1984).
       15 RCW 4.28.185; MBM Fisheries. 60 Wn. App. at 422-23.
No. 69413-8-1/7




               (a) The transaction of any business within this state;

               (b) The commission of a tortious act within this state;



             (3) Only causes of action arising from acts enumerated herein may
       be asserted against a defendant in an action in which jurisdiction over him
       is based upon this section.1161
       To satisfy the requirements of due process, a Washington court may exercise

specific personal jurisdiction over a foreign entity only when, in addition to the requisites

of the long-arm statute, the following elements are satisfied:

       "(1) The nonresident defendant or foreign corporation must purposefully
       do some act or consummate some transaction in the forum state; (2) the
       cause of action must arise from, or be connected with, such act or
       transaction; and (3) the assumption of jurisdiction by the forum state must
       not offend traditional notions of fair play and substantial justice,
       consideration being given to the quality, nature, and extent of the activity
       in the forum state, the relative convenience of the parties, the benefits and
       protection of the laws of the forum state afforded the respective parties,
       and the basic equities of the situation."1171
The quality and nature of a defendant's activities determine whether the contact is

sufficient, not the "'number of acts or mechanical standards.'"18 This requirement

"ensures that a defendant will not be haled into a jurisdiction solely as a result of

'random,' 'fortuitous,' or 'attenuated' contacts."19


       16
            RCW 4.28.185.

       17 CTVC of Hawaii, 82 Wn. App. at 709-10 (quoting Shute v. Carnival Cruise
Lines, 113 Wn.2d 763, 767, 783 P.2d 78 (1989)): see also Bartusch v. Oregon State Bd.
of Higher Educ. 131 Wn. App. 298, 306, 126 P.3d 840 (2006).
       18 Freestone Capital, 155 Wn. App. at 653 (quoting Perry v. Hamilton, 51 Wn.
App. 936, 940, 756 P.2d 150 (1988)).
      19 Burger Kino Corp. v. Rudzewicz, 471 U.S. 462, 475, 105 S. Ct. 2174, 85 L. Ed.
2d 528 (1985).
No. 69413-8-1/8



          Stevens argues that Mika has failed to provide prima facie evidence supporting

specific personal jurisdiction. In Mika's opposition to Stevens's motion for summary

judgment, Mika argued Stevens committed tortious conduct by failing to provide

reasonably safe premises for Jillian's patrons and failing to have a robust security

policy.

          However, the sole argument advanced in Mika's response brief is that the new

evidence obtained after Stevens filed his motion for discretionary review, but a month

prior to this court granting review, warrants a remand to the trial court to allow additional

motion practice. Mika contends the new evidence, that Stevens was also a shareholder

of JBC Holdings as well as the chief executive officer and chief financial officer,

implicates Stevens in the allegedly fraudulent sale of JBC of Seattle to Gameworks

while Mika's lawsuit was pending.20 At oral argument, Mika focused upon Stevens's
alleged responsibility for the security policy at Jillian's.



          20 Specifically, paragraph 33 in Mika's first amended complaint contends that
Gemini and Gameworks participated in that sale and deprived JBC Holdings of an asset
Mika might be able to pursue upon entry of a favorable judgment. Although the
complaint contained allegations of fraudulent transfer against Gemini and Gameworks,
Mika did not allege a fraudulent transfer cause of action against Stevens. We recognize
that at the time Mika filed his complaint, he did not know of Stevens's role as 49 percent
shareholder. However, even after Mika discovered this, he did not request leave to file
an amended complaint and add the fraudulent transfer claim against Stevens.
          We also note that the trial court has already determined the sale of JBC of
Seattle to Gameworks was a bona fide business transaction. When Gemini moved for
dismissal from the case on summary judgment, the trial court granted the motion
because the sale was an arms-length transaction and Gemini had no liability as a result.
Keis, Gemini's managing director, testified the sale of JBC Holdings' assets was
necessitated by JBC Holdings' failure to generate sufficient cash flow to meet its
financial obligations. The proceeds from the sale went to JBC Holdings' secured
creditors and to windup of the corporation. The proceeds of the asset sale did not
satisfy the outstanding debt, and the remaining balance was satisfied through collection
of shareholder guarantees. Finally, none of the proceeds from the asset sale were
No. 69413-8-1/9



       Whether we look to Stevens's alleged involvement in creation or implementation

of Jillian's safety policies or to Stevens's involvement in the sale of JBC of Seattle to

Gameworks, neither is sufficient under the long-arm statute to confer personal

jurisdiction over Stevens.

       a. Commission of Tortious Conduct Within Washington

       Mika argued Stevens committed tortious conduct by failing to provide reasonably

safe premises for Jillian's patrons and failing to have a robust security policy, thereby

satisfying RCW 4.28.185(1 )(b). A tortious act occurs in Washington when the injury

occurs within the state.21 An injury "occurs" in Washington for purposes ofthe long-arm
statute "if the last event necessary to make the defendant liable for the alleged tort

occurred in Washington."22 "Jurisdiction may be asserted where a defendant's out-of-
state conduct causes harm in the forum state."23

       There is no indication in the record that Stevens was involved with any of the

allegedly tortious conduct. Stevens, as chief executive officer and chief financial officer,

was responsible for the overall profitability of JBC Holdings, not day-to-day operations,

including policies and procedures. While he had knowledge of some of the safety and

security policies, there is no evidence in the record that Stevens was personally

responsible for creating or implementing the policies.24 Stevens testified that "[i]n a

distributed to the owners of JBC Holdings. The trial court declined Stevens's late
attempt to join in the motions of Gemini and Gameworks.
       21 Grange Ins. Ass'n v. State, 110 Wn.2d 752, 757, 757 P.2d 933 (1988).
       22 MBM Fisheries, 60 Wn. App. at 425.
       23 Huebner, 38 Wn. App. at 72.
       24 Rather, chief operations officer Tyler Warfield was responsible for safety and
security policies. Indeed, Mika's own safety expertfocused on the actions ofWarfield,
No. 69413-8-1/10



broad context, the quote, 'policy and procedures,' it's my expectation that Tyler

[Warfield] is managing those, and overseeing, and making sure that we're adhering to

those."25

       At oral argument, Mika emphasized that Stevens had testified in his deposition

that security at Jillian's was not necessary, suggesting Stevens admitted having a role

in setting the security policy and thus constituting a basis for long-arm jurisdiction based

on tortious conduct. Even if we were to consider this argument, which is not argued in

Mika's response brief, the record on appeal does not include the portion of the

deposition in which Stevens initially made such a statement, so we are unable to

examine the context of such a statement. The record before us reflects only that

Stevens testified he did not believe video surveillance was necessary. Stevens's

counsel asked Stevens at the end of the deposition to clarify whether he thought other

security measures were necessary, and Stevens responded that the overall safety of

the patrons at Jillian's was important. Given Stevens's unrebutted testimony that he

had no responsibility for creating or implementing any of the safety policies or

procedures, Stevens's comments on the security policies do not create a genuine issue

of material fact that he committed tortious conduct, thus subjecting himself to personal

jurisdiction under the long-arm statute.



of JBC Entertainment in general, and of Michael Knudsen, the manager on duty at
Jillian's at the time of the shooting.
       25 Clerk's Papers at 131. This testimony is consistent with Warfield's, who
testified that as president and chief operations officer, he "[o]versee[s] essentially, all
operations, and that would encompass operations and marketing, purchasing,
everything that kind of helps the clubs run." Clerk's Papers at 140. With regard to the
safety policies at JBC Seattle, Warfield testified he was familiar with them.


                                             10
No. 69413-8-1/11



       b. Transaction of Business Within Washington

       Mika also alleges that Stevens's participation in the sale of JBC of Seattle to

Gameworks satisfies RCW 4.28.185(1 )(a). While Stevens participated in the sale of an

asset located in Washington, RCW 4.28.185(1) and (3) require the plaintiff's claim to

arise from the act that subjects a defendant to litigation in the state.

       Mika's tort claims would necessarily arise from Stevens's alleged failure to

provide adequate security at Jillian's and not from the subsequent sale of JBC of

Seattle. The only causes of action alleged against Stevens individually are negligent

hiring, negligent supervision, ordinary negligence, and negligent infliction of emotional

distress.26 All of these claims arise out of the theory that in his capacity as chief

executive officer and chief financial officer of JBC Holdings, Stevens failed to provide

adequate security at Jillian's. The new evidence about Stevens's status as an owner of

JBC Holdings does not change Mika's theories of tort liability against Stevens, which

relate only to Stevens's role as chief executive officer and chief financial officer. Mika's

tort claims do not arise out of Stevens's involvement in the sale of JBC of Seattle.

       c. Due Process


       The assertion of long-arm jurisdiction against Stevens would also offend due

process standards. As with the long-arm statute, due process considerations require

the defendant's contacts to actually give rise to the cause of action.27 If a plaintiff
cannot show a purposeful act or consummation of some transaction in the forum state,



       26 As discussed above in footnote 20, Mika did not allege a claim of fraudulent
transfer against Stevens.
       27 CTVC of Hawaii. 82 Wn. App. at 709.


                                              11
No. 69413-8-1/12



as well as a connection between the act or transaction and the cause of action, due

process prevents the exercise of personal jurisdiction over the defendant.28

       Mika again relies on one act, the sale of JBC of Seattle to Gameworks, to

support his argument that Stevens purposefully did some act or consummated some

transaction within the forum state. While Mika recognizes that execution of a contract

with a Washington resident alone is not sufficient to fulfill the purposeful act

requirement,29 Mika does not point to any evidence in the record to suggest that the
sale was anything more than execution of a bona fide contract between Gameworks, a

foreign corporation, and JBC Holdings, a foreign corporation, for the sale of JBC of

Seattle, a Washington business entity with assets in Washington.30
       A court must examine the nature of the contractual relationship, including prior

negotiations and contemplated future consequences, along with the actual course of

dealing and specific terms of the contract, to determine whether that contract can be the

basis for exercise of personal jurisdiction.31 While the evidence establishes that

Stevens took the lead in negotiating and executing the sale of JBC of Seattle, there is


       28 If the plaintiff does satisfy both elements of the due process test, the burden
shifts to the defendant to present a compelling argument as to why the exercise of
jurisdiction would be unreasonable. Burger King Corp.. 471 U.S. at 476-77.
       29 Precision Laboratory Plastics. Inc. v. Micro Test, Inc.. 96 Wn. App. 721, 727,
981 P.2d 454 (1999).
       30 Mika also contends that subjecting Stevens to the jurisdiction of a Washington
court would not offend traditional notions of fair play because Stevens gave misleading
testimony about his ownership interest in JBC Holdings. While Stevens's deposition
testimony that JBC Holdings was Gemini's investment was arguably incomplete, he also
testified that others needed his approval for a sale. This testimony does not amount to
fraud, either upon Mika or upon the court.
       31 Precision Laboratory, 96 Wn. App. at 726-27 (discussing the "purposeful
transaction" element of the due process analysis where a contract is at issue).



                                             12
No. 69413-8-1/13



no indication that his individual activity took place in Washington or created any ongoing

relationships and obligations to Washington citizens.32
       Mika argues that "[i]t is axiomatic that the asset Stevens conveyed 'post-tort' to

Gameworks is the situs of the negligence and consequent injury to the Plaintiff."33 But
Mika provides no persuasive argument or evidence to establish that his negligence

claims arise from, or bear relationship to, the sale of JBC of Seattle to Gameworks.

       Mika does not set forth prima facie evidence of an act or transaction by Stevens

within Washington state out of which Mika's tort claims arise. Mika does not make any

showing that Stevens was responsible for the safety policy at Jillian's, nor that his

involvement in the post-tort sale had any relationship to Mika's tort claims. There is no

genuine issue of material fact.

       We reverse the trial court order denying Stevens's motion for summary judgment

based on lack of personal jurisdiction, and remand with direction to dismiss Stevens

from the lawsuit.

       Stevens requests attorney fees under RCW 4.28.185(5). An award of attorney

fees under the long-arm statute is discretionary.34 "Where the defendant obtains a ruling
that personal jurisdiction under the long-arm statute does not lie, the court may award up


       32 See Huebner, 38 Wn. App. at 70-73 (personal jurisdiction existed over
employees of corporation where those employees had personally negotiated rental
agreements with Washington residents and had personally engaged in the offer and
sale of unregistered franchises within Washington); Precision Laboratory, 96 Wn. App.
at 726-27 (personal jurisdiction based on a contract satisfied due process where
contract contemplated future consequences between Washington corporation and
foreign corporation and created ongoing obligations between the two entities).
       33 Respondent's Br. at 11.
       34 RCW 4.28.185(5); Pavnev. Saberhagen Holdings. Inc., 147 Wn. App. 17, 36,
190P.3d 102(2008).



                                             13
No. 69413-8-1/14



to the amount of attorney fees that defendant would have incurred had the jurisdictional

defense been presented as soon as the grounds for it became available."35 We remand

to the trial court to determine appropriate attorney fees under RCW 4.28.185(5) both in

the trial court and on appeal.36




WE CONCUR:




     ^LtcA^AA                                        "fefc-fceC




       35 Hewitt v. Hewitt. 78 Wn. App. at 447, 456-57, 896 P.2d 1312 (1995).
       36 Scott Fetzer Co. v. Weeks, 122Wn.2d 141, 149, 859 P.2d 1210(1993)
(remanding to the trial court to determine an appropriate award of fees and to determine
"'what, if any, award [defendant] is entitled to for its appellate efforts'" (quoting Scott
Fetzer Co. v. Weeks, 114 Wn.2d 109, 124-25, 786 P.2d 265 (1990)).



                                            14